Citation Nr: 1532693	
Decision Date: 07/31/15    Archive Date: 08/05/15	

DOCKET NO.  11-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that, in a rating decision of January 2011, the RO granted entitlement to service connection for tinnitus.  Accordingly, the sole issue remaining for appellate review is that of entitlement to service connection for bilateral hearing loss.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's bilateral hearing loss.

In that regard, pertinent evidence of record is to the effect that, while in service, the Veteran served as an infantry and direct fire crewman, an occupation in which he was exposed to noise at hazardous levels.  Accordingly, the presence of inservice acoustic trauma has been conceded.

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of hearing loss.  In fact, at the time of a service separation examination in April 1968, the Veteran's hearing was entirely within normal limits, and no pertinent diagnosis was noted.

The Veteran first filed a claim for service connection for bilateral hearing loss in August 2009, more than 40 years following his discharge from service.  Moreover, the earliest clinical indication of the presence of chronic hearing loss is revealed by a VA audiometric examination dated in January 2010, once again, many years following the Veteran's discharge from service.  Significantly, following that VA audiometric examination, the examining audiologist was of the opinion that the Veteran's hearing loss was not due to noise exposure in the military.  This was felt to be the case given the fact that, when comparing the Veteran's enlistment and separation hearing evaluations, there were no significantly decreased threshold shifts, according to OSHA standard threshold shift criteria.  Moreover, regarding any causal relationship between the shifts noted in service and the Veteran's current hearing loss, the examiner was unaware of any research which supported late onset hearing loss since the Veteran had been removed from the military source of noise exposure.  Finally, based on information provided by the Veteran, he had been exposed to significant levels of postservice noise as a civilian.

The Board observes that, in correspondence of December 2010, a private physician indicated that, following a review of the Veteran's service treatment records and claims folder information, in conjunction with the Veteran's recollection while in the Army of firing mortar rounds and 50-caliber machineguns, as well as throwing hand grenades, when taken in conjunction with the fact that his current bilateral sensorineural hearing loss had a configuration consistent with hearing loss resulting from noise exposure, it was his opinion that the Veteran's current bilateral sensorineural hearing loss was "directly related to his military noise exposure."  However, in rendering this opinion, the Veteran's private physician made no mention of the fact that, at the time of the Veteran's separation from service, his hearing was entirely within normal limits.  Nor was any comment made regarding the fact that, following his discharge from service, the Veteran had rather significant noise exposure as a civilian.

As is clear from the above, there exists a considerable difference of opinion regarding the exact nature and etiology of the Veteran's current sensorineural hearing loss.  Similarly clear is that, at the time of the rendering of his opinion in January 2010, the VA audiologist did not have access to the December 2010 correspondence of the Veteran's private physician.  Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Finally, as service connection has been granted for tinnitus, it is unclear whether the event that resulted in the tinnitus may be related to the hearing loss, or whether the hearing loss might otherwise be related to the tinnitus.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2010, the date of the most recent medical evidence of record, should be obtained and incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA audiologist who conducted the aforementioned January 2010 examination, or to another similarly qualified VA audiologist, should that audiologist prove unavailable.  Following a review of the Veteran's entire claims file, to include, in particular, the December 2010 audiometric examination and correspondence from the Veteran's private physician, the evaluating audiologist should once again offer an opinion as to whether the Veteran's bilateral sensorineural hearing loss at least as likely as not had its origin during, or is in some way the result of, his period of active military service, to include conceded inservice acoustic trauma.  It should also be indicated whether the hearing loss is in any way related to the service connected tinnitus.  That is, could any identified hearing loss be caused by the same event that resulted in the onset of the tinnitus, or is the hearing loss in any other way related to or made worse by the tinnitus.  It additional examination is needed to resolve these matters such examination should be scheduled.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining audiologist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in February 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



